Opinion issued February 2, 2009







 




In The
Court of Appeals
For The
First District of Texas



NO. 01-08-00981-CV



IN RE POSTEL INDUSTRIES, INC., Relator




Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM OPINION

 Relator Postel Industries, Inc. has filed a petition for writ of mandamus complaining
of Judge Rondon's (1) November 21, 2008 order denying its motion to abate. 
	We deny the petition for writ of mandamus.
PER CURIAM

Panel consists of Chief Justice Radack and Justices Alcala and Hanks.
1.              
        -